IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,357-01


                  EX PARTE GERALD REGINALD LEASSEAR, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1239125-A IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment without the

possibility of parole. The Fourteenth Court of Appeals affirmed his conviction. Leassear v. State,

No. 14-14-00016-CR (Tex. App.—Houston [14th Dist.] 2015). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       The trial court made findings of fact and conclusions of law, recommending that relief be

denied. This Court adopts the trial court’s findings of fact and conclusions of law, with the

exception of finding of fact numbers 20, 21, 24, 41–42, 53, 77–81 and conclusions of law numbers

5, 6, and 7. Based on the trial court’s other findings and conclusions and this Court’s independent
                                                 2

review of the entire record, relief is denied.



Delivered: March 16, 2022
Do not publish